DETAILED ACTION
The instant application having application No 16/496240 filed on 09/20/2019 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 4 or 5 or 6 or 7 is incorporated into the independent claim 1.
Claim 11 would be allowable if (i) claim 4 or 5 or 6 or 7 is incorporated into the independent claim 11.
Claim 20 would be allowable if (i) claim 21 or 28 or 29 is incorporated into the independent claim 20.
The claims 1, 3, 11, 16  and 18 are have the conditional limitation “it is determined” and “whether an acknowledged signal”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
Drawing Objections
Fig 2B is objected to because of the following informalities: “HADQ feedback” on Fig 2B should be written in its corrected form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8-11, 16-20 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20180139774, May 17, 2018) in view of Kim et al. (US 20180199376, Jul. 12, 2018).

Regarding Claim 1, MA discloses determining, within a predetermined interval, whether an acknowledged signal of the uplink data is received from the base station (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval)),
wherein in the case where the acknowledged signal is received within the predetermined interval, transmission of the uplink data is stopped (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval and the signal received the transmission of data stopped)); and
in the case where the acknowledged signal is not received within the predetermined interval(page 20, par (0265), line 1-10, if the UE receives a
NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions), 
 (page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except a data transmitting method for a user equipment, comprising transmitting uplink data to a base station with an initial retransmission times; the uplink data is transmitted to the base station in a subsequent retransmission mode.
Kim is the same field of invention teaches a data transmitting method for a user equipment, comprising transmitting uplink data to a base station with an initial retransmission times(page 16, par(0288), line 1-10, retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE); the uplink data is transmitted to the base station in a subsequent retransmission mode(page 16, par(0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
MA and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the uplink data is transmitted to the base station in a subsequent retransmission mode the teaching of MA to include HARQ of performing subsequent 

Regarding Claim 2, MA discloses determining a maximum retransmission times of the uplink data, wherein an uplink grant signal received from the base station indicates, to the user equipment, the maximum retransmission times of the uplink data; or the user equipment determines the maximum retransmission times based on a measurement result of communication with the base station(page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except before transmitting uplink data to the base station with an initial retransmission times.
Kim is the same field of invention teaches before transmitting uplink data to the base station with an initial retransmission times (page 16, par(0288), line 1-10, retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE).
Regarding Claim 3, MA discloses wherein every time after transmitting the uplink data to the base station with one of the plurality of subsequent retransmission times, determining, within the predetermined interval, whether the acknowledged signal of the (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval)).
MA discloses all aspects of the claimed invention, except uplink data being transmitted to the base station in a subsequent retransmission mode comprises repeatedly transmitting the uplink data to the base station with a plurality of subsequent retransmission times.
Kim is the same field of invention teaches uplink data being transmitted to the base station in a subsequent retransmission mode comprises repeatedly transmitting the uplink data to the base station with a plurality of subsequent retransmission times (page 16, par(0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails). 
Regarding Claim 8, MA discloses until the acknowledged signal is received from the base station, or the maximum retransmission times is reached (page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except in    the    case    where    an    unacknowledged    signal    is    received    within    the predetermined interval, the uplink data is transmitted to the base station in a subsequent retransmission mode.
Kim is the same field of invention teaches in    the    case    where    an    unacknowledged    signal    is    received    within    the predetermined interval, the uplink data is transmitted to the base station in a subsequent retransmission mode (page 16, par (0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
Regarding Claim 9, MA discloses an    unacknowledged    signal    is    received    within    the predetermined interval (page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions).; transmitting the uplink data to the base station in the subsequent retransmission mode indicated by the unacknowledged signal, until the acknowledged signal is received from the base station or the maximum retransmission times is reached(page 20, par (0265), line 1-10, if the UE receives a NACK/ACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except determining a subsequent retransmission mode indicated by the unacknowledged signal.
 (page 16, par (0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
Regarding Claim 10, MA discloses an acknowledged signal and an unacknowledged signal are generated by the base station based on the received information of the uplink data, the acknowledged signal and the unacknowledged signal are transmitted over the same channel as that for an uplink grant signal or in a downlink control information format or in a predetermined physical channel(page 20, par (0265), line 1-10, if the UE receives a NACK/ACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
Regarding Claim 11, MA discloses determining, within a predetermined interval, whether the uplink data is received correctly from the user equipment (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval)),
in the case where it is determined that the uplink data is correctly received, transmitting an acknowledged signal to the user equipment (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval and the signal received the transmission of data stopped after correctly received)).
MA discloses all aspects of the claimed invention, except a data receiving method for a base station, comprising receiving uplink data transmitted from a user equipment with an initial retransmission times.
Kim is the same field of invention teaches a data receiving method for a base station, comprising receiving uplink data transmitted from a user equipment with an initial retransmission times(page 16, par(0288), line 1-10, retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE).
MA and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the uplink data is transmitted to the base station in a subsequent retransmission mode the teaching of MA to include HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails of Kim because it provides a base station reduce a process delay and overhead.
12. -15. Cancelled
Regarding Claim 16, MA discloses a retransmission control unit, configured to determine, within a predetermined interval, whether an acknowledged signal of the uplink data is received from the base station (page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval)),
wherein in the case where the acknowledged signal is received within the predetermined interval, the retransmission control unit controls the transmitting unit to stop transmission of the uplink data(page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval and the signal received the transmission of data stopped)); and
in the case where the acknowledged signal is not received within the predetermined interval(page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions), the retransmission control unit controls the transmitting unit to transmit the uplink data to the base station in a subsequent retransmission mode(page 16, par(0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails), until the acknowledged signal is received from the base station or a maximum retransmission times is reached(page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
a user equipment, comprising a receiving unit, configured to receive a signal from a base station; a transmitting unit, configured to transmit uplink data to the base station with an initial retransmission times.
Kim is the same field of invention teaches a user equipment, comprising a receiving unit, configured to receive a signal from a base station; a transmitting unit, configured to transmit uplink data to the base station with an initial retransmission times (page 16, par (0288), line 1-10, retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE).
MA and Kim are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the uplink data is transmitted to the base station in a subsequent retransmission mode the teaching of MA to include HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails of Kim because it provides a base station reduce a process delay and overhead.
Regarding Claim 17, MA discloses wherein an uplink grant signal received from the base station by the receiving unit indicates, to the user equipment, the maximum retransmission times of the uplink data; or the maximum retransmission times is determined based on a measurement result of communication with the base station (page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except the retransmission control unit is further configured to determine, before transmitting uplink data to the base station with an initial retransmission times, a maximum retransmission times of the uplink data.
Kim is the same field of invention teaches the retransmission control unit is further configured to determine, before transmitting uplink data to the base station with an initial retransmission times, a maximum retransmission times of the uplink data (page 16, par (0288), line 1-10, retransmission is performed every four time units after initial transmission fails, retransmission timing is predetermined between the eNB and the UE).
Regarding Claim 18, MA discloses wherein every time after transmitting the uplink data to the base station with one of the plurality of subsequent retransmission times, the retransmission control unit determines, within the predetermined interval, whether the acknowledged signal of the uplink data is received from the base station(page 20, par (0262), line 1-10, after the initial transmission, the UE monitors in each time slot for any ACK message from the TRP so that the UE can terminate the transmissions once the ACK is received (wherein each time slot is a predetermined interval)).
MA discloses all aspects of the claimed invention, except where the acknowledged signal is not received within the predetermined interval, the retransmission control unit controls the transmitting unit to repeatedly transmit the uplink data to the base station with a plurality of subsequent retransmission times.
 where the acknowledged signal is not received within the predetermined interval, the retransmission control unit controls the transmitting unit to repeatedly transmit the uplink data to the base station with a plurality of subsequent retransmission times (page 16, par (0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
Regarding Claim 19, MA discloses until the acknowledgement signal is received from the base station or the maximum retransmission times is reached (page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except an unacknowledged signal is received within the predetermined interval, the retransmission control unit controls the transmitting unit to transmit the uplink data to the base station in a subsequent retransmission mode.
Kim is the same field of invention teaches an unacknowledged signal is received within the predetermined interval, the retransmission control unit controls the transmitting unit to transmit the uplink data to the base station in a subsequent retransmission mode (page 16, par (0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
Claim 20, MA discloses where an unacknowledged signal is received within the predetermined interval(page 20, par (0265), line 1-10, if the UE receives a NACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions),  and controls the transmitting unit to transmit the uplink data to the base station in the subsequent retransmission mode indicated by the unacknowledged signal, until the acknowledged signal is received from the base station or the maximum retransmission times is reached(page 20, par (0265), line 1-10, if the UE receives a NACK/ACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
MA discloses all aspects of the claimed invention, except the retransmission control unit determines a subsequent retransmission mode indicated by the unacknowledged signal.
Kim is the same field of invention teaches the retransmission control unit determines a subsequent retransmission mode indicated by the unacknowledged signal (page 16, par (0288), line 1-10, HARQ of performing subsequent retransmission at timing determined by a system when initial transmission fails).
Regarding Claim 22, MA discloses receiving unit receives the acknowledged signal and the unacknowledged signal over the same channel as that for the uplink grant signal or in a downlink control information format or in a predetermined physical channel(page 20, par (0265), line 1-10, if the UE receives a NACK/ACK, or nothing, within the predefined period, the UE will perform grant-free re-transmissions, where the UE again continues re-transmission for K times and the process continuous until an ACK is received or the packet reaches its maximum latency bound).
23. -27. Cancelled
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Xiong et al. (US 20200052835, Feb. 13, 2020) teaches New Radio Physiacal Uplink Structures and Schemes.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464